DETAILED ACTION
	This office action is in response to the Applicant Amendment on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious the subject matter of independent claims 1, 10, and 16.  Please see office action mailed on 3/6/2020 regarding claims 10 - 20.  Applicant has amended claim 1 to include subject matter that is not taught by the prior art of record.  Claim 1 includes subject matter similar to parent application 15/901,469 regarding the source material being above and below the semiconductor etch stop layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813